Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendment to the specification on 3/4/2021 has overcome the specification objection regarding the misspelling of “Brief” and thus this objection is withdrawn. The applicant notes that “Poisson Mode” in paragraph 0040 is correct and is related to probability and statistics, such as a Poisson distribution. However, in the context of the specification, the “Poisson Mode” refers to a state in which the reactive gas for reactive sputtering reacts with the target surface. This phenomenon is commonly described in the sputtering art as target “poisoning” or operating in a “poisoned mode.” Therefore, the examiner maintains that “Poisson” should be corrected to “Poison” or “Poisoned” and thus the objection is not withdrawn.
Claim Rejections - 35 USC § 112
The amendments to the claims on 3/4/2021 have overcome the previously cited rejections under 35 U.S.C. 112 and thus these rejections are withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-4, 11, 14-15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiss (US 20060054494 A1) in view of Abarra (US 20140141624 A1).
Claim 1:
Regarding claim 1, Reiss teaches a multi-sputter source (assembly) deposition (processing) chamber (para 0015; Fig. 1 – 10), sputtering targets (para 0024; Fig. 1 – 28, 36), sputtered particle shield (see annotated Fig. 1), which sputtered particles pass through (para 0035). Reiss 
However, Abarra teaches a (reactive) gas inlet to introduce oxygen in the vicinity of the substrate (para 0116) within a similar sputtering chamber with a shield dividing the substrate from the targets. Because Abarra teaches that such sputtering apparatus were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a reactive gas inlet to the reaction chamber of Reiss with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). Reiss in view of Abarra fails to explicitly teach reacting the sputtered particles with a reactive gas introduced into the reaction chamber to form a reactive sputtering film on the substrate. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed 
Annotated Fig. 1 (Reiss)

    PNG
    media_image1.png
    356
    495
    media_image1.png
    Greyscale

Claims 2-4, 11, 14-15, and 19-20:
Regarding claim 2, Reiss in view of Abarra does not explicitly teach the area of the opening compared to the area of the substrate. However, Abarra discloses that the shutters (Fig. 7 – 371, 372) can be closed partially or completely over the hole depending on the desired feeding path directional width (para 0102). Abarra teaches that the trajectory of sputtered particles may be controlled by positioning of the slit opening and/or slit width to maintain thickness and incidence uniformity (para 0012). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to control the 
Regarding claim 3, the claim limitation of the area of the sputtered particle passage being 10% to 50% of the substrate area is obvious over Reiss in view of Abarra for the same reasons described in the claim 2 rejection.
Regarding claim 4, Reiss teaches a substrate in a horizontal position (Fig. 1 – 34), a substrate mover that rotates the substrate in a horizontal plane (Fig. 1 – 73, 74), the sputtered particle shield (see annotated Fig. 1) is disposed immediately above the substrate and includes a deposition aperture plate (sputtered particle shielding plate) in which the sputtered particle passage hole is formed (para 0034; Fig. 1 – 70, 72). Reiss in view of Abarra fails to explicitly teach the sputtered particles and the reactive gas react with each other in a reaction space between the sputtered particle shielding plate and the substrate. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). Reiss in view of Abarra teaches all of the claimed structural limitations, which is necessarily capable of performing the claimed function in a region (reaction space) between the aperture plate (Fig. 1 – 72) and the substrate (Fig. 1 – 34).
Regarding claim 11, Reiss teaches a substrate in a horizontal position (Fig. 1 – 34), a substrate mover that rotates the substrate in a horizontal plane (Fig. 1 – 73, 74), the sputtered particle 
Regarding claim 14, Reiss teaches a magnetron (target holder) (Fig. 1 – 30, 40) for holding sputtering targets (para 0024; Fig. 1 – 28, 36) and a power supply connected to the target (para 0024). Reiss fails to explicitly teach a sputtering gas introducing port; however, Reiss teaches that the vacuum chamber is filled with inert gas after being evacuated (para 0024). Furthermore, Abarra teaches a process gas inlet port (para 0034; Fig. 7 – 124) in the discharge space above the shield. Because Abarra teaches that such sputtering apparatus were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the process gas inlet port of Abarra to the discharge space (above the deposition aperture plate) of Reiss with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art 
Regarding claim 15, Reiss teaches a target obliquely tilted with respect to the substrate (para 0026; Fig. 1 – 28, 36) and the particles released from the target are obliquely irradiated to the substrate (para 0027; Fig. 1 – 32a, 38a).
Regarding claim 19, Reiss teaches the substrate mover includes a rotation shaft fixed to a center of the substrate nest (support) (para 0031; Fig. 1 – 76) and a rotary drive (rotation drive unit) (para 0031; Fig. 1 – 74) rotating the rotation shaft, and the rotational axis of the rotation shaft (Fig. 1 – 73) overlaps with a central point of the sputtered particle passage hole (Fig. 1, 2 – 70, 73) at a point in the substrate carrier’s linear motion while passing through the deposition zone (para 0034).
Regarding claim 20, Reiss fails to teach a sputtered particle passage hole with a shape which is wide at the outer peripheral portion of the substrate and narrow at a center portion of the substrate. However, Abarra teaches an opening in the shield that is wider at the outer peripheral portion of the substrate (Fig. 4 – W2) and narrow at a center portion of the substrate (para 0062; Fig. 4 – W1). Abarra also teaches that the differences in width can contribute to a more uniform film (para 0062). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the .

Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiss (US 20060054494 A1) in view of Abarra (US 20140141624 A1) as applied to claim 1, and further in view of Endo (US 20130299345 A1).
Regarding claim 5, Reiss in view of Abarra is silent to the exact distance between the shield (sputtered particle shielding plate) and the substrate. However, Endo teaches a distance of 27 mm between the substrate and the mask assembly (para 0090; Fig. 9 – L1), which lies in the claimed range of greater than 2 mm. Endo teaches that increasing the distance between the target and the substrate can improve the film uniformity (para 0009), and Reiss states that controlling film uniformity is desirable (para 0014). Therefore, it would be obvious to a person having ordinary skill in the art at the time of invention to control the distance between the substrate and the target, and thus the vertically stationary aperture plate, in Reiss in order to improve the film thickness uniformity (Endo - para 0009).
Regarding claim 12, Reiss in view of Abarra is silent to the exact distance between the shield (sputtered particle shielding plate) and the substrate. However, Endo teaches a distance of 27 mm between the substrate and the mask assembly (para 0090; Fig. 9 – L1), which lies in the claimed range of greater than 2 mm. Endo teaches that increasing the distance between the target and the substrate can improve the film uniformity (para 0009), and Reiss states that controlling film uniformity is desirable (para 0014). Therefore, it would be obvious to a person having ordinary skill in the art at the time of invention to control the distance between the substrate and the target, and thus the vertically stationary aperture plate, in Reiss in order to improve the film thickness uniformity (Endo - para 0009).

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiss (US 20060054494 A1) in view of Abarra (US 20140141624 A1) and Endo (US 20130299345 A1) as applied to claim 5 above, and further in view of Umezawa (JP 2015064531 A).
Regarding claim 6, Reiss in view of Abarra does not explicitly teach the deposition aperture plate (sputtered particle shielding plate) functioning as a rectifying plate. However, Umezawa teaches the use of a shield to rectify the reactive gas (para 0036; Fig. 1 – shield (31) and reactive gas introduction port (42)). It would be obvious to a person having ordinary skill in the art at the time of invention to use the deposition aperture plate of Reiss (Fig. 1 – 72) to direct the reactive gas flow toward the substrate as in Umezawa in order to prevent the reactive gas from reaching the target and facilitate the reaction of the sputtered particles with the reactive gas (Umezawa para 0036), thus improving film quality, as desired by Reiss (para 0006 – “quality and smoothness,” 0014), and throughput.
Regarding claim 7, Reiss teaches a magnetron (target holder) (Fig. 1 – 30, 40) for holding sputtering targets (para 0024; Fig. 1 – 28, 36) and a power supply connected to the target (para 0024). Reiss fails to explicitly teach a sputtering gas introducing port; however, Reiss teaches that the vacuum chamber is filled with inert gas after being evacuated (para 0024). Furthermore, Abarra teaches a process gas inlet port (para 0034; Fig. 7 – 124) in the discharge space above the shield. Because Abarra teaches that such sputtering apparatus were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the process gas inlet port of Abarra to the discharge space (above the deposition aperture plate) of Reiss with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the 
Regarding claim 8, Reiss teaches a target obliquely tilted with respect to the substrate (para 0026; Fig. 1 – 28, 36) and the particles released from the target are obliquely irradiated to the substrate (para 0027; Fig. 1 – 32a, 38a).

Claims 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiss (US 20060054494 A1) in view of Abarra (US 20140141624 A1) and Umezawa (JP 2015064531 A).

Regarding claim 13, Reiss in view of Abarra does not explicitly teach the deposition aperture plate (sputtered particle shielding plate) functioning as a rectifying plate. However, Umezawa teaches the use of a shield to rectify the reactive gas (para 0036; Fig. 1 – shield (31) and reactive gas introduction port (42)). It would be obvious to a person having ordinary skill in the art at the time of invention to use the deposition aperture plate of Reiss (Fig. 1 – 72) to direct the reactive gas flow toward the substrate as in Umezawa in order to prevent the reactive gas from reaching the target and facilitate the reaction of the sputtered particles with the reactive gas (Umezawa 
Claim 18:
Regarding claim 18, Reiss in view of Abarra teaches the apparatus limitations as described in the claim 1 rejection.  Reiss also teaches rotating the substrate by the substrate mover (para 0031), sputtered particle flux to the discharge space by the sputtering assembly and passing the sputtered particles through the aperture to the reaction chamber while rotating the substrate (para 0034 – simultaneous control of sputtered flux (from target (28) in discharge space to substrate (34) in reaction chamber and thus through aperture (70)) and substrate movement and rotating through the deposition zone), and the rotational axis of the substrate mover overlaps with a central point of the sputtered particle passage hole (Fig. 1, 2 – 73) at a point in the substrate carrier’s linear motion while passing through the deposition zone (para 0034).
Reiss in view of Abarra includes a reactive gas inlet (Abarra para 0116) but does not explicitly teach reacting the sputtered particles with the reactive gas introduced to the reaction chamber or forming a reactive sputtering film generated by the reaction on the substrate. However, Umezawa teaches the reacting of sputtered particles with a reactive gas in a reaction chamber (para 0012 – “reaction between the sputtering particles and the reactive gas that has entered the substrate chamber”) and the formation of the reactive sputtering film on the substrate (para 0012 - “a high quality mask blank can be manufactured”; para 0002 – “the mask blank has an inorganic thin film … formed on the surface of a … substrate”). Abarra discusses the problem of negative oxygen ions produced by oxidizing the target (para 0116), and the Umezawa method greatly reduces the contamination of the film by foreign matter from deterioration of the target (para 0013). Therefore, it would be obvious to a person having ordinary skill in the art at the time of invention to perform reactive sputtering as described by Umezawa (para 0011, 0012) in . 
	
Response to Arguments
Applicant’s arguments, see pg. 10-13, filed 3/4/2-21, with respect to the rejection(s) of claim(s) 1-18 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Reiss (US 20060054494 A1). Though Abarra, Endo, and Umezawa fail to explicitly teach the amended claim limitation of “a rotational axis of the substrate mover overlaps with a central point of the sputtered particle passage hole,” Reiss teaches the simultaneous rotation and translation of a substrate under an aperture. The rotational axis of Reiss also overlaps the central point of the aperture while the substrate is passing directly under the aperture.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK S OTT/Examiner, Art Unit 1794